DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following informalities:
Figs. 3-4 and 9-11 are illegible; and
Fig. 6, step 614, which recites “**”, wherein the asterisks are not defined in the Drawings nor Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
Claims 6 and 16 recite “at least one identifier associated with a user’s age, language, academic grade level, and zip code”. However, this limitation is not depicted in the Drawings (See Fig. 10, depicting an image and text describing the concept (concept identifier)) nor explained in the Specification. Instead, it appears from the Specification that the “at least one identifier” recited in claims 6 and 16 is the same as the “concept identifier” of claims 1 and 11 (See Specification, [0109], where the concept identifier may include user’s profile identifying information). The Specification is objected to for this reason. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
a.	“a client device” recited in ln. 17 should likely read “[[a]] the client device”; 	and
b.	“the success metric” recited in ln. 32 should likely read “a second 	success metric”.
Appropriate correction is required.
Claim 5 and 15 are objected to because of the following informalities (using claim 5 as an example):
a.	“the user’s account profile” recited in ln. 2 should likely read “the user[[’s]] 	
b.	“a user’s intellectual dexterity” recited in ln. 2 should likely read “[[a]] the 	user’s intellectual dexterity”.  		
Appropriate correction is required.
Claim 6 is objected to because of the following informality: “a user’s age” recited in ln. 2 should likely read “[[a]] the user’s age”. Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
a.	“to a data matrix fields” recited in ln. 3 should likely read “to [[a]] data matrix fields”; and
b.	“the concept learning profile” recited in ln. 7 should likely read “the first concept learning profile”.
Appropriate correction is required.
Claim 11 is objected to because of the following informality: “the success metric indicating a relative strength of the second explanation” recited in ln. 38-39 should likely read “a second success metric indicating a relative strength of the second explanation”. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5-7, 9, 12, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “repeating the steps following [‘]the outcome of the first assessment includes the percentage below the percentage threshold[’]” recited in ln. 25 of claim 1. Even assuming that claim 2 is intended to also include the recited step above, and not just repeat the steps following the recited step, claim 2 is still unclear.
That is, if the steps were to repeat according to claim 1, upon determining that the outcome of the second assessment includes the percentage below the percentage threshold, determining a number of attempted assessments, and updating the learning profile, a third explanation would then be retrieved and provided, along with a third assessment for completion to the user profile. Accordingly, a suggested amendment is as follows: “... further comprising repeating the steps including and following the outcome of the first assessment including the percentage below the percentage threshold until an outcome of a most recently provided assessment is greater than the percentage threshold.”
	Additionally, examiner notes that the user of the term “the percentage threshold” indicates that the percentage threshold for the first assessment is the same as that for all subsequent assessments, and the claims are being interpreted accordingly.
	Claim 12 repeats similar limitations as claim 2 previously discussed above and is rejected for the same reasoning.
Claims 5-6 and 15-16 contain the trademark/trade name “zip code”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe information associated with a user’s account profile and, accordingly, the identification/description is indefinite.
For examination purposes, the trademark or trade name “zip code” is being interpreted as meaning a city or a state.
Claim 7 recites “the assessment” without indicating whether it is the first assessment, the second assessment, or both that includes at least one multiple test question. Accordingly, claim 7 is indefinite.
Claim 17 repeats a similar limitation as claim 7 previously discussed above and is therefore rejected for the same reasoning.
Claim 9 recites the limitation “the largest success metric” in ln. 16-17. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the claim is indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental process) without significantly more. 
Regarding claim 1, analyzed as the representative claim:
[Step 1] Claim 1 recites “A computer-implemented method…”, which falls within the “process” category of 35 U.S.C. 101.
[Step 2A – Prong 1] The Revised 2019 Memorandum is applied as shown in the Independent Claim 1/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea, and in bold the additional (non-abstract) claim limitations.
Independent Claim 1
Revised 2019 Guidance
A computer-implemented method for employing an adaptive concept learning profile, the method comprising:
A method (process) is a statutory category. See 35 U.S.C. 101.
assigning a concept from a set of stored concepts to a data matrix corresponding to a user profile, the concept including a competency from a competency template;
Assigning (selecting) a concept (subject) from a set of stored concepts, the concept including a competency (lesson) from a competency template (lesson plan/curriculum) could be performed as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion).

The data matrix is insignificant extra-solution activity (computer component capable of receiving and storing gathered data).
determining a learning profile from a set of stored learning profiles associated with the user profile, the learning profile including a concept identifier from a sequence of concept identifiers associated with the competency template;
Determining a learning profile (indicative of at least one of prior accumulated knowledge that has been mastered and remembered by the student, a preferred language of the student, a preferred cultural background of the student, a level of interest of the student in a subject, known familiar contexts of the student, an ability of the student to learn new concepts in a particular discipline, a favored style (or styles) of learning of the student, a chronological age of the student, and an academic age of the student) (Specification, [0011]) associated with the user profile (user preferences and characteristics) (Specification, [0107-0108]), the learning profile including a concept identifier (i.e., title of concept) (Specification, [0109]) from a sequence of concept identifiers associated with the competency template (lesson plan/curriculum) could be performed as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion).
retrieving a first explanation for association with the user profile based on the learning profile, the concept identifier, and a success metric indicating a relative strength of the first explanation as compared to at least one additional explanation;
Retrieving a first explanation (learning material) based on user characteristics, preferences, and knowledge is insignificant extra-solution activity (data gathering). 
providing the first explanation to the user profile via a first output on a client device;
Displaying the first explanation to the user is insignificant extra-solution activity (data transmission/presentation). 

The client device is a generic computer component.
retrieving a first assessment for association with the user profile based on the concept identifier, the first assessment including at least one probative question directed to the concept identifier;
Retrieving a first assessment (i.e., a question) (Specification, [0102]; Claim 1) for the user based on the concept identifier (i.e., title of concept) (Specification, [0109]) is insignificant extra-solution activity (data gathering).
providing the first assessment for completion to the user profile via a second output on a client device and 

determining an outcome of the first assessment indicated by a percentage of correct responses to the first assessment;
Displaying the first assessment to the user is insignificant extra-solution activity (data transmission/presentation).

Determining an outcome of the first assessment (i.e., question) indicated by a percentage of correct responses could be performed as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion).

The client device is a generic computer component.
and if the outcome of the first assessment includes the percentage above a percentage threshold: providing an indication within the data matrix corresponding to the user profile indicating successful completion of the first assessment and
Providing an indication indicating successful completion of the first assessment within the data matrix is insignificant extra-solution activity (data gathering/transmission). 
updating the learning profile associated with the concept identifier to account for successful completion of the concept;
Updating the learning profile is insignificant extra-solution activity (data transmission/display).
and if the outcome of the first assessment includes the percentage below the percentage threshold: determining a number of attempted assessments completed by the user profile;
Determining a number of user attempts for a first assessment could be performed as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion).
updating the learning profile associated with the concept identifier based on the number of attempted assessments being greater than an attempt threshold;
Updating the learning profile is insignificant extra-solution activity (data transmission/display).
retrieving a second explanation for association with the user profile based on the updated learning profile, the concept identifier, and the success metric indicating a relative strength of the second explanation as compared to at least the first explanation;
Retrieving a second explanation (learning material) based on user characteristics, preferences, and knowledge is insignificant extra-solution activity (data gathering).
providing the second explanation to the user profile via a third output on the client device and providing a second assessment for completion to the user profile via a fourth output on the client device to the user profile; and
Displaying the second explanation to the user is insignificant extra-solution activity (data transmission/presentation).

The client device is a generic computer component.
determining a second outcome of the second assessment indicated by a percentage of correct responses to the second assessment.
Determining a second outcome of the second assessment could be performed as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion).


	As shown in the Table above, nothing in the claim precludes the steps from practically being performed by a human, in the mind, and/or using pen and paper. There mere nominal recitation of a data matrix and client device does not take the claim out of the mental processes grouping. Accordingly, the claim recites an abstract idea under Step 2A – Prong 1.
	[Step 2A – Prong 2] The claim fails to include additional elements to integrate the judicial exception into a practical application. The “data matrix” and “client device” are recited at a high level of generality (i.e., assigning, providing, storing data) such that they do not integrate the abstract idea into a practical application. Rather, claim 1 as a whole uses a computer as a tool to perform the abstract idea (evaluate data and provide a judgment (i.e., a concept and/or competency, which may include a difficulty level/detail level of material presented on that concept and/or competency)). This is no different than a teacher mentally evaluating a student and/or a student response to an assessment, such as a preliminary assessment for a new topic or subtopic, and providing an appropriate lesson to the student according to the evaluated information. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the abstract idea into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	[Step 2B] Further, the claim fails to include any additional elements to provide significantly more (i.e., an inventive concept). The claim recites a data matrix corresponding to a user profile for receiving and storing data (a generic function of a data matrix), as well as a client device with an output for providing data (a generic function of an output/display). Further, as noted in the Table above, retrieving and providing a first and second explanation, as well as retrieving and providing a first and second assessment, represent insignificant extra-solution activity (data gathering and transmission/display) that courts have determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. The claim does not provide any limiting technical or technological detail indicating an improvement of the relevant technology or the technological field. Mere automation of manual processes using generic computer components (i.e., a data matrix for receiving and storing data) does not constitute a patentable improvement. That is, using computers as tools to perform functions that can be mental processes (an abstract idea) does not impose a meaningful limit on the abstract idea. See MPEP 2106.05(f). Even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Accordingly, the claim is patent ineligible.
	Independent claim 9, also reciting a computer-implemented method for employing an adaptive concept learning profile, is rejected under 35 U.S.C. 101 for similar reasoning as claim 1. 
	Independent claim 11 is a computing device for defining an adaptive concept learning profile comprising additional generic computer components including a memory for storing data and a processor configured to read the stored data and perform steps comparable to those of method claim 1. The Specification does not refer to the “computing device” at all, and merely refers to the “memory” and “processor” at a high level of generality, merely in terms of their functions without any further elaboration, and suggests that associated technologies are preexisting. Accordingly, independent claim 11 is rejected similarly to claim 1.
	Dependent claims 2-8, 10, and 12-18 include all limitations of respective independent claims 1, 9, and 11 from which they depend and, as such, recite the same abstract idea noted above for claims 1, 9, and 11. While dependent claims 2-8, 10, and 12-18 may have a narrower scope than the representative claims, no claim contains an additional element to integrate the abstract idea into a practical application or to render an “inventive concept” that transforms the corresponding claim into a patent eligible application of the otherwise ineligible abstract idea. Therefore, dependent claims 2-8, 10, and 12-18 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6, 8, 11-12, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boersma (U.S. Pub. 2014/0272905A1) in view of Donneau-Golencer (U.S. 9,195,640B1), Moni et al. (hereinafter “Moni”) (U.S.  Pub. 2013/0052631A1), and Diezmann et al. (hereinafter “Diezmann”) (U.S. Pub. 2016/0300503A1).
Regarding claim 1, Boersma discloses a computer-implemented method for employing an adaptive concept learning profile ([0004]; [0018-0019]), the method comprising: assigning a concept from a set of stored concepts corresponding to a user profile ([0025]; [0029]; [0031]; [0046], where a concept/course (i.e., Intro to Psychology), including instructional components and testing components, are delivered (assigned) to the user based on the user’s login information), the concept including a competency from a competency template ([0030]; [0032-0033], where the concept/course includes a competency (lesson/unit/section) (i.e., Learning Classical Conditioning) from a competency template (curriculum) (i.e., the following section of the Learning unit, or the next unit and section of the course)); 
determining a learning profile from a set of stored learning profiles associated with the user profile ([0025], where a learning profile (preferred learning method) associated with the user profile is determined from a set of stored learning profiles (i.e., video resources, audio resources, document resources, etc.)), the learning profile including a concept identifier from a sequence of concept identifiers associated with the competency template (e.g., Figs. 3 and 6, “Learning > Classical Conditioning”);  
retrieving a first explanation for association with the user profile based on the learning profile and concept identifier ([0025]; [0029]; [0032-0033], where a first explanation (instructional resource) is retrieved based on the learning profile (preferred learning method) and concept identifier (i.e., title of concept/course and/or unit/section));
providing the first explanation to the user profile via a first output on a client device (Figs. 1, 3, 5; [0028]; [0033], where the first explanation (instructional resource) is provided to the user profile via the user’s computing device (smartphone, desktop computer, and/or tablet computing device)); 
retrieving a first assessment for association with the user profile based on the concept identifier (Fig. 6; [0031-0032], where each section of the course/concept is associated with at least one instructional resource and at least one learning activity (first assessment)), the first assessment including at least one probative question directed to the concept identifier (Fig. 6; [0020]; [0029]; [0035-0036]); 
providing the first assessment for completion to the user profile via a second output on a client device (Fig. 6; [0031]; [0035-0036]) and determining an outcome of the first assessment ([0031]; [0035]; [0048], where an outcome (user mastery of the course/concept) is determined based on the learning activity (first assessment)); and 
	if the outcome of the first assessment includes the percentage above a percentage threshold: providing an indication corresponding to the user profile indicating successful completion of the first assessment and updating the learning profile associated with the concept identifier to account for successful completion of the concept (Figs. 6-8; [0019]; [0029]; [0045]; [0048], where, upon successful completion of a learning activity, the difficulty level of the provided learning activities to the user can be adjusted and the user’s mastery level can be increased); and
if the outcome of the first assessment includes the percentage below the percentage threshold: determining a number of attempted assessments completed by the user profile ([0049], where, upon determining that the user did not successful complete the learning activity, determining a number of times the user has unsuccessfully completed the learning activity);
updating the learning profile associated with the concept identifier based on the number of attempted assessments being greater than an attempt threshold ([0049], where, if the number of attempted assessments is equal to or greater than an attempt threshold/limit, the learning profile is updated such that a learning activity of an activity pool is presented); 
providing a second assessment for completion to the user profile via a fourth output on the client device to the user profile (Fig. 10; [0049-0050], where, if the number of attempted assessments is equal to or greater than an attempt threshold/limit, a second assessment (learning activity) is provided to the user profile); and
determining a second outcome of the second assessment indicated by a percentage of correct responses to the second assessment (Fig. 10; [0050], wherein the process repeats such that the second assessment (learning activity) is provided to the user to complete and is evaluated to determine a second outcome (successful or unsuccessful completion) of the second assessment).
	While Boersma does not expressly disclose utilizing a data matrix corresponding to a user profile, Donneau-Golencer teaches arranging and presenting (assigning) content to the user in any form such as a matrix of data (Col. 10, ln. 25-27). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to assign a concept and provide completion indications to a data matrix assigned and provided to the user, as taught by Donneau-Golencer, to more efficiently provide data while occupying less space on the client device.
	Additionally, while Boersma discloses determining an outcome of assessment(s) in the form of successful or unsuccessful completion based on a comparison of the user’s response(s) to the correct answer(s) ([0035]; [0048-0049]), Boersma does not expressly disclose determining the outcome indicated by a percentage of correct responses to the assessment(s), nor a percentage threshold. However, Moni teaches determining an outcome of an assessment indicated by a percentage above a percentage threshold (Figs. 6C, 14A-14B; [0066]; [0084], where the assessments may be graded according to a percentage). It would have been obvious to one of ordinary skill in the art at the time of the invention to determine an outcome of a learning activity of Boersma by grading the learning activity using a percentage (0-100%) and evaluating whether the percentage satisfies a percentage threshold as taught by Moni. 
Moreover, as discussed above, Boersma discloses providing a second assessment for completion to the user profile upon determining that the number of attempted assessments is equal to or greater than an attempt threshold/limit (Fig. 10; [0049-0050], where, if the number of attempted assessments is equal to or greater than an attempt threshold/limit, a second assessment (learning activity) is provided to the user profile). However, Boersma does not disclose, before retrieving and providing the second assessment, retrieving and providing a second explanation for association with the user profile. However, Diezmann teaches this limitation (Abstract; Fig. 8, #818, 824, 826, where a user completes a quiz and, upon a determination that the user does not have a thorough understanding of the concept being tested, supplemental training (second explanation) that is heuristically customized for the user is displayed). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide additional trainings/explanations before additional learning activities (quizzes, tasks, questions, etc.), as taught by Diezmann, to help ensure that the user is grasping the concept taught. 
Finally, Boersma discloses automatically selecting content to display to the user based on a success rate/difficulty level indicating a relative strength of the content compared to others (i.e., a likely number of attempts to complete a specific learning activity) ([0021]; [0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to base the retrieved instructional components (explanations) on a success rate (metric) as well as the learning activities (assessments) so that both the instructional components (explanations) and learning activities (assessments) may be precisely tailored to the user to keep the user engaged and motivated.

	Regarding claim 2, Boersma and Moni further teach repeating the steps following the outcome of the first assessment including the percentage below the percentage threshold until the second outcome of the second assessment is greater than the percentage threshold (Boersma, Fig. 10; [0050]; Moni, Fig. 6C; [0066]; [0084], where the assessments may be graded according to a percentage).

	Regarding claim 4, Boersma does not expressly disclose wherein determining a learning profile includes providing a preliminary assessment to identify a knowledge deficit. However, Moni teaches that limitation (Fig. 6B; [0081-0082], where user details including age and grade level are gathered from the user to identify a knowledge deficit/customize various steps such as level). It would have been obvious to one of ordinary skill in the art at the time of the invention to use user details, such as age and grade level, as taught by Moni, in the invention of Boersma to better determine which course components are most appropriate to first provide to the user.

	Regarding claim 6, Boersma discloses wherein the learning profile includes at least one identifier associated with a user’s age, language, academic grade level, and zip code (Emphasis added) (Figs. 3, 5-8, where the concept identifier is in the user’s preferred language).

Regarding claim 8, Boersma discloses wherein the sequence of concept identifiers includes an assigned confidence interval indicating a correlation between the identified concept and subsequent concepts ([0030]; [0032]; Figs. 6-7, where the concept is divided into units and sections correlated like chapters and sections of a book and identified accordingly).

	Regarding claim 11, Boersma discloses a computing device for defining an adaptive concept learning profile ([0026]) comprising: a memory capable of storing a concept learning profile data template that includes a data template sequence ([0026-0028]); and
a processor in communication with the memory, configured to read the adaptive learning profile data template stored in the memory ([0026-0028]) and cause the processor to: assign a concept from a set of stored concepts associated with a user profile ([0025]; [0029]; [0031]; [0046], where a concept/course (i.e., Intro to Psychology), including instructional components and testing components, are delivered (assigned) to the user based on the user’s login information), the concept including a competency from a competency template ([0030]; [0032-0033], where the concept/course includes a competency (lesson/unit/section) (i.e., Learning Classical Conditioning) from a competency template (curriculum) (i.e., the following section of the Learning unit, or the next unit and section of the course)); 
determine a learning profile from a set of stored learning profiles associated with the user profile ([0025], where a learning profile (preferred learning method) associated with the user profile is determined from a set of stored learning profiles (i.e., video resources, audio resources, document resources, etc.)), the learning profile including a concept identifier from a sequence of concept identifiers associated with the competency template (e.g., Figs. 3 and 6, “Learning > Classical Conditioning”);  
retrieve a first explanation for association with the user profile based on the learning profile and concept identifier ([0025]; [0029]; [0032-0033], where a first explanation (instructional resource) is retrieved based on the learning profile (preferred learning method) and concept identifier (i.e., title of concept/course));
provide the first explanation to the user profile via a first output on a client device (Figs. 1, 3, 5; [0028]; [0033], where the first explanation (instructional resource) is provided to the user profile via the user’s computing device (smartphone, desktop computer, and/or tablet computing device)); 
retrieve a first assessment for association with the user profile based on the concept identifier (Fig. 6; [0031-0032], where each section of the course/concept is associated with at least one instructional resource and at least one learning activity (first assessment)), the first assessment including at least one probative question directed to the concept identifier (Fig. 6; [0020]; [0029]; [0035-0036]); 
provide the first assessment for completion to the user profile via a second output on a client device (Fig. 6; [0031]; [0035-0036]) and determining an outcome of the first assessment ([0031]; [0035]; [0048], where an outcome (user mastery of the course/concept) is determined based on the learning activity (first assessment)); and 
if the outcome of the first assessment includes the percentage above a percentage threshold: provide an indication corresponding to the user profile indicating successful completion of the first assessment and updating the learning profile associated with the concept identifier to account for successful completion of the concept (Figs. 6-8; [0019]; [0029]; [0045]; [0048], where, upon successful completion of a learning activity, the difficulty level of the provided learning activities to the user can be adjusted and the user’s mastery level can be increased); and
if the outcome of the first assessment includes the percentage below the percentage threshold: determine a number of attempted assessments completed by the user profile ([0049], where, upon determining that the user did not successful complete the learning activity, determining a number of times the user has unsuccessfully completed the learning activity);
update the learning profile associated with the concept identifier based on the number of attempted assessments being greater than an attempt threshold ([0049], where, if the number of attempted assessments is equal to or greater than an attempt threshold/limit, the learning profile is updated such that a learning activity of an activity pool is presented); 
provide a second assessment for completion to the user profile via a fourth output on the client device (Fig. 10; [0049-0050], where, if the number of attempted assessments is equal to or greater than an attempt threshold/limit, a second assessment (learning activity) is provided to the user profile); and
determine a second outcome of the second assessment indicated by a percentage of correct responses to the second assessment (Fig. 10; [0050], wherein the process repeats such that the second assessment (learning activity) is provided to the user to complete and is evaluated to determine a second outcome (successful or unsuccessful completion) of the second assessment).
While Boersma does not expressly disclose utilizing a data matrix associated with a user profile, Donneau-Golencer teaches arranging and presenting (assigning) content to the user in any form such as a matrix of data (Col. 10, ln. 25-27). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to assign a concept and provide completion indications to a data matrix assigned and provided to the user, as taught by Donneau-Golencer, to more efficiently provide data while occupying less space on the client device.
Additionally, while Boersma discloses determining an outcome of assessment(s) in the form of successful or unsuccessful completion based on a comparison of the user’s response(s) to the correct answer(s) ([0035]; [0048-0049]), Boersma does not expressly disclose determining the outcome indicated by a percentage of correct responses to the assessment(s), nor a percentage threshold. However, Moni teaches determining an outcome of an assessment indicated by a percentage above a percentage threshold (Figs. 6C, 14A-14B; [0066]; [0084], where the assessments may be graded according to a percentage). It would have been obvious to one of ordinary skill in the art at the time of the invention to determine an outcome of a learning activity of Boersma by grading the learning activity using a percentage (0-100%) and evaluating whether the percentage satisfies a percentage threshold as taught by Moni. 
Moreover, as discussed above, Boersma discloses providing a second assessment for completion to the user profile upon determining that the number of attempted assessments is equal to or greater than an attempt threshold/limit (Fig. 10; [0049-0050], where, if the number of attempted assessments is equal to or greater than an attempt threshold/limit, a second assessment (learning activity) is provided to the user profile. However, Boersma does not disclose, before retrieving and providing the second assessment, retrieving and providing a second explanation for association with the user profile. Yet, Diezmann teaches this limitation (Abstract; Fig. 8, #818, 824, 826, where a user completes a quiz and, upon a determination that the user does not have a thorough understanding of the concept being tested, supplemental training (second explanation) that is heuristically customized for the user is displayed). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide additional trainings/explanations before additional learning activities (quizzes, tasks, questions, etc.), as taught by Diezmann, to help ensure that the user is grasping the concept.
Finally, Boersma discloses automatically selecting content to display to the user based on a success rate/difficulty level indicating a relative strength of the content compared to others (i.e., a likely number of attempts to complete that specific learning activity) ([0021]; [0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to base the retrieved instructional components (explanations) on a success rate (metric) as well as the learning activities (assessments) so that both the instructional components (explanations) and learning activities (assessments) may be precisely tailored to the user to keep the user engaged and motivated.

Regarding claim 12, Boersma and Moni further teach wherein the processor is further configured to repeat the steps following the outcome of the first assessment including the percentage below the percentage threshold until the second outcome of the second assessment is greater than the percentage threshold (Boersma, Fig. 10; [0050]; Moni, Fig. 6C; [0066]; [0084], where the assessments may be graded according to a percentage).

Regarding claim 14, Boersma does not expressly disclose wherein determining a learning profile includes providing a preliminary assessment to identify a knowledge deficit. However, Moni teaches that limitation (Fig. 6B; [0081-0082], where user details including age and grade level are gathered from the user to identify a knowledge deficit/customize various steps such as level). It would have been obvious to one of ordinary skill in the art at the time of the invention to use user details, such as age and grade level, as taught by Moni, in the invention of Boersma to better determine which course components are most appropriate to first provide to the user.

Regarding claim 16, Boersma discloses wherein the learning profile includes at least one identifier associated with a user’s age, language, academic grade level, and zip code (Emphasis added) (Figs. 3, 5-8, where the concept identifier is in the user’s preferred language).

Regarding claim 18, Boersma discloses wherein the sequence of concept identifiers includes an assigned confidence interval indicating a correlation between the identified concept and subsequent concepts ([0030]; [0032]; Figs. 6-7, where a concept is divided into units and sections correlated like chapters and sections of a book and identified accordingly).
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boersma (U.S. Pub. 2014/0272905A1) in view of Donneau-Golencer (U.S. 9,195,640B1), Moni et al. (hereinafter “Moni”) (U.S.  Pub. 2013/0052631A1), and Diezmann et al. (hereinafter “Diezmann”) (U.S. Pub. 2016/0300503A1), and in further view of Sherman (U.S. Pub. 2014/0057242A1).
	Regarding claims 5 and 15, Boersma fails to disclose wherein determining a learning profile includes retrieving the user’s account profile including a user’s intellectual dexterity, age, language, academic grade level, and zip code. Yet, Moni and Sherman teach these limitations (Moni, Fig. 6B; [0082], where the user’s academic grade level and city/state (“zip code”) are retrieved and used to determine the learning profile; Sherman, [0063], where the learning profile includes user information such as a preferred language of the user, an ability of the user to learn new concepts (intellectual dexterity), and an age of the user). It would have been obvious to one of ordinary skill in the art at the time of the invention to further determine a learning profile based on user details, as taught by Moni and Sherman, as well as user preferences (i.e., learning method) in order to provide appropriate, tailored instructional and learning components to keep the user engaged and motivated.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boersma (U.S. Pub. 2014/0272905A1) in view of Donneau-Golencer (U.S. 9,195,640B1), Moni et al. (hereinafter “Moni”) (U.S.  Pub. 2013/0052631A1), and Diezmann et al. (hereinafter “Diezmann”) (U.S. Pub. 2016/0300503A1), and in further view of German et al. (hereinafter “German”) (U.S. Pub. 2010/00159432 A1).
	Regarding claims 7 and 17, Boersma discloses the assessment (learning activity/challenge) includes questions ([0035], where multiple questions can be presented to a user and answers are compared to the correct answers). However, Boersma does not expressly disclose wherein the assessment includes at least one multiple choice test question. Yet, German teaches an assessment or test that is presented to a user via a user interface comprising multiple-choice test questions ([0036]). It would have been obvious to one of ordinary skill in the art at the time of the invention to use multiple choice questions as the form of question/learning activity in Boersma, as taught by German, to allow for quick grading and outcome determination (German, [0055], where the answers to a multiple-choice test are either “correct” or “incorrect”).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Boersma (U.S. Pub. 2014/0272905A1) in view of Donneau-Golencer (U.S. 9,195,640B1), Sherman (U.S. Pub. 2014/0057242A1), and Moni et al. (hereinafter “Moni”) (U.S.  Pub. 2013/0052631A1).
Regarding claim 9, Boersma discloses a computer-implemented method for employing an adaptive concept learning profile ([0004]; [0018-0019]), the method comprising: assigning a concept from a set of stored concepts corresponding to a user profile ([0025]; [0029]; [0031]; [0046], where a concept/course (i.e., Intro to Psychology), including instructional components and testing components, are delivered (assigned) to the user based on the user’s login information), the concept including a competency from a competency template ([0030]; [0032-0033], where the concept/course includes a competency (lesson/unit/section) (i.e., Learning Classical Conditioning) from a competency template (curriculum) (i.e., the following section of the Learning unit, or the next unit and section of the course)); 
determining a first concept learning profile from a set of stored concept learning profiles associated with the user profile ([0025], where a learning profile (preferred learning method) associated with the user profile is determined from a set of stored learning profiles (i.e., video resources, audio resources, document resources, etc.)), the concept learning profile including a confidence interval and a concept identifier from a plurality of concept identifiers stored within a learner profile ([0021], where concept components (i.e., learning activities) are selected based on a comparison of difficulty levels of learning activities to the user’s mastery level and/or success rate at other learning activities; Figs. 3 and 6, “Learning > Classical Conditioning”);  
retrieving a plurality of explanations for association with the user profile based on the first concept learning profile ([0025]; [0029]; [0032-0033], where a first explanation (instructional resource) is retrieved based on the learning profile (preferred learning method) and concept identifier (i.e., title of concept/course)); 
providing an explanation from the plurality of explanations and an assessment associated with the concept to the user profile via a first output on a client device based on the concept identifier ([0028]; [0033], where each section of a concept is associated with at least one instructional resource (explanation) and at least one learning activity (assessment) that are provided to the user profile via the user’s computing device (smartphone, desktop computer, and/or tablet computing device)), the assessment includes at least one question ([0020]; [0029]; [0035-0036]);
determining an outcome of the assessment ([0031]; [0035]; [0048], where an outcome (user mastery of the course/concept) is determined based on the learning activity (first assessment)); and
if the percentage of correct response is below a percentage threshold value, modifying the first concept learning profile to a second concept learning profile based on at least one of the data matrix fields when the confidence interval is below a confidence threshold value ([0021]; [0049], where after determining that the user did not successful complete the learning activity, the learning profile is updated such that a learning activity of an activity pool is now presented, again, based on a comparison of difficulty levels of learning activities to the user’s mastery level and/or success rate at other learning activities). 
While Boersma does not disclose a data matrix field, Donneau-Golencer teaches arranging and presenting (assigning) content to the user in any form such as a matrix of data (Col. 10, ln. 25-27). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to assign and modify concepts to a data matrix field, as taught by Donneau-Golencer, to more efficiently provide data while occupying less space on the client device.
Moreover, Boersma does not disclose the plurality of explanations ranked based on a success metric indicating a relative strength of the plurality of explanations associated with the concept. However, Sherman teaches a confidence rating (success metric) that can be assigned to each explanation to indicate how likely it is that that explanation is indeed best for that concept and learning profile ([0049]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to rank the explanations (instructional components) of Boersma according to the strength of the explanation, as taught by Sherman, and to provide the explanation associated with the largest success metric (confidence rating) so that the user can be provided the most appropriate explanations to help further their learning while keeping them engaged and motivated.  
Additionally, while Boersma does not expressly disclose using a percentage of correct response when determining an outcome of the assessment, Moni teaches that limitation (Figs. 6C, 14A-14B; [0066]; [0084], where the assessments may be graded according to a percentage). It would have been obvious to one of ordinary skill in the art at the time of the invention to determine an outcome of a learning activity (questions) of Boersma by grading the learning activity using a percentage (0-100%) and evaluating whether the percentage satisfies a percentage threshold, as taught by Moni. 

Allowable Subject Matter
Claim 3, 10, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715